Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Final office action is in response to the application filed on August 16, 2021 and the amendments to the claims filed on October 26, 2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 9-13, and 17-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1-5, 9-13, and 17-19 are directed to a system, method, or product which are/is one of the statutory categories of invention.  (Step 1: YES).

The Examiner has identified independent method Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent product Claim 9 and system Claim 17.  Claim 1 recites the limitations of monitoring income sources and spending patterns associated with a client account; processing the income sources and the spending patterns that are monitored to determine an initial fund goal for an emergency fund account associated with the client account; transmitting, goal options, wherein the goal options comprise a first option to accept the initial fund goal and a second option to establish a custom fund goal having a value different from the initial fund goal, wherein the custom fund goal is customized via input received; creating, in response to receiving feedback associated with the goal options, the emergency fund account based on a selection of one of the goal options; and transmitting, a selection of deposit options for depositing funds into the emergency fund account based on the selection of one of the goal options; transferring, based on receiving feedback associated with the selection of deposit options, a determined amount from the client account into the emergency fund account over a defined target time period; updating, prior to a next transfer period of the defined target time period, the determined amount dynamically by an analyzed amount based on analysis of ongoing monitoring of income sources and spending patterns associated with the client account; and transmitting a recommendation to adjust the determined amount to the analyzed amount.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  Customizing an emergency fund recites a fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The device associated with a user account in Claims 1, 9, and 17 is just applying generic computer components to the recited abstract limitations.  Claims 9 and 17 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims only recite a device associated with a user account in Claims 1, 9, and 17. The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 9, and 17 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0017, 0019, 0033] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.<<  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea.  Thus claims 1, 9, and 17 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims 2-5, 10-13, 18, and 19 further define the abstract idea that is present in their respective independent claims 1, 9, and 17  and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-5, 10-13, 18, and 19 are directed to an abstract idea.  Thus, the claims 1-5, 9-13, and 17-19 are not patent-eligible.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 9-13, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub. No. 2013/0041819 (Khasho ‘819) in view of U.S. PGPub. No. 2011/0112985 (KOCMOND ‘985).

Re Claim 1: Khasho ‘819 discloses a computer implemented method for customizing an emergency fund account, comprising executing by at least a processor in a server, at least one code stored in a non-transitory computer-readable medium which causes the server to perform steps, comprising: monitoring income sources and spending patterns associated with a client account (paragraph [0008]); processing the income sources and the spending patterns that are monitored to determine an initial fund goal for an emergency fund account associated with the client account (paragraph [0008]); and updating, prior to a next transfer period of the defined target time period, the determined amount dynamically by an analyzed amount based on trained machine learning analysis of ongoing monitoring of the income sources and spending patterns associated with the client account (paragraphs [0008, 0043]).

Khasho ‘819 discloses the method substantially as claimed with the exception of including transmitting, to a device associated with the client account, goal options, wherein the goal options comprise a first option to accept the initial fund goal and a second option to establish a custom fund goal having a value different from the initial fund goal, wherein the custom fund goal is customized via input received from the device; creating, in response to receiving feedback associated with the goal options from the device, the emergency fund account based on a selection of one of the goal options; transmitting, to the device associated with the client account, a selection of deposit options for depositing funds into the emergency fund account based on the selection of one of the goal options; transferring, based on receiving feedback associated with the selection of deposit options from the device, a determined amount from the client account into the emergency fund account over a defined target time period; and transmitting, to the device associated with the client account, a recommendation to adjust the determined amount to the analyzed amount.  KOCMOND ‘985 disclose transmitting, to a device associated with the client account, goal options, wherein the goal options comprise a first option to accept the initial fund goal and a second option to establish a custom fund goal having a value different from the initial fund goal (paragraphs [0044, 0059, 0060]; Claim 16); creating, in response to receiving feedback associated with the goal options, the emergency fund account based on a selection of one of the goal options (paragraphs [0044, 0047]; Figure 7); and transmitting, to the device associated with the client account, a selection of deposit options for depositing funds into the emergency fund account based on the selection of one of the goal options (Figure 7, paragraphs [0067]); transferring, based on receiving feedback associated with the selection of deposit options from the device, a determined amount from the client account into the emergency fund account over a defined target time period(Figure 7: 714); and transmitting, to the device associated with the client account, a recommendation to adjust the determined amount to the analyzed amount (paragraph [0058]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Khasho ‘819, in view of the teachings of KOCMOND ‘985, to include communicating with a user device to present funding/goal options,  establishing the clients accounts, transferring funds, and transmitting an adjustment recommendation for the basic reason of combining known methods to yield the predictable result of a comprehensive financial planning system (KOCMOND ‘985: paragraph [0005]).

Re Claim 2:  Khasho ‘819 in view of the teachings of KOCMOND ‘985 disclose the method substantially as claimed, in supra, including that processing the income sources and the spending patterns that are monitored is based on using an algorithm to determine the initial fund goal for the emergency fund based on the client account (KOCHMOND ‘985: paragraph [0010], e.g. each score is calculated).

Re Claim 3:  Khasho ‘819 in view of the teachings of KOCMOND ‘985 disclose the method substantially as claimed, in supra, including that using the algorithm to determine the initial goal for the emergency fund comprises at least one of (a) evaluating the income sources comprising both recurring deposits and non- recurring deposits (KOCMOND ‘985: paragraph [0047]), and (b) evaluating the spending patterns comprising recurring expenses, non-recurring expenses, and cash withdrawal pattern (Khasho ‘819: paragraph [0019]).  
Re Claim 4:  Khasho ‘819 in view of the teachings of KOCMOND ‘985 disclose the method substantially as claimed, in supra, including that the recurring expenses comprise one or more of: rent, mortgage payment, vehicle loan payment, utility bills, phone bills, cable subscription, student loans, insurance premium, taxes, membership dues, monthly public transportation expenses, maintenance prescription, lessons, consumer credit card payments, investment contributions, personal savings debits (Khasho ‘819: paragraphs [0019, 0020]).

Re Claim 5:  Khasho ‘819 in view of the teachings of KOCMOND ‘985 disclose the method substantially as claimed, in supra, including that the non-recurring expenses comprise one or more of: entertainment expenses, dining, food, gas, on-line purchases, medical expenses, traveling expenses, repairs, clothing, family activities, gifts (Khasho ‘819: paragraphs [0019, 0020]).

Re Claims 9-13: Computer-readable medium claims 9-13 are substantially similar to previously rejected method claims 1-5 and are therefore considered to be rejected here using the same art and rationale.

Re Claims 17-19: System claims 17-19 are substantially similar to previously rejected method claims 1-3 and are therefore considered to be rejected here using the same art and rationale.


Response to Arguments
Applicant's arguments filed October 26, 2022 have been fully considered but they are not persuasive.

Applicant’s arguments regarding the 35 USC 101 rejection of record (Remarks, pages 8-13) are acknowledged, however they are not persuasive.  Specifically, applicant argues that the claims are not directed to “organizing human activity” (Remarks, pages 9-11).  However, the claims clearly recite that they are determining a funding goal for an emergency fund account by monitoring income and spending patterns and periodically adjusting the allocation of the amount deposited into the account. This is an action that has been and can continue to be done in the human mind and with the use of pencil and paper.  Therefore, the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.

Applicant’s arguments that the claims are integrated into a practical application because they recite a, “trained machine learning analysis” (Remarks, page 11), are acknowledged, however they are not persuasive.  The whole claim limitation is, “updating, prior to a next transfer period of the defined target time period, the determined amount dynamically by an analyzed amount based on trained machine learning analysis of ongoing monitoring of the income sources and spending patterns associated with the client account”.  This limitation does not actually positively set forth any training or retraining of a machine learning analysis.  The limitation sets forth the use of a prior trained machine learning analysis.  Therefore, the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.

Applicant’s arguments that the 35 USC 101 rejection of record does not follow the rules as set up in the Berkheimer memo (Remarks, pages 12-13), are acknowledged, however they are not persuasive.  However, the Berkheimer memo sets forth that an examiner’s burden is met with, “A citation to an express statement in the prosecution or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional elements(s). A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 USC 112(a)” (Berkheimer Memo, page 3). To this end paragraphs [0017, 0019, 0033] have been cited in the 35 USC 101 rejection, and therefore the examiner’s burden of proof has been met. Additionally, applicant sets forth in those paragraphs that generic components and methods, “It should be understood that other goal options well- known in the industry are also within the scope of the disclosure[.]” (paragraph [0017]), “It should be understood that other deposit options well-known in the industry are also within the scope of the disclosure[.]” (paragraph [0019]), and, “Other financial analysis and fund transfer applications may be used also[.]” (paragraph [0033]).  Therefore, the claims are not found to include significantly more and the rejection is maintained.

Applicant’s arguments regarding the 35 USC 103 rejection of record (Remarks, pages 13-15) are acknowledged, however they are not persuasive.  Specifically, applicant’s arguments are primarily drawn to newly submitted amendments to the claims and are therefore considered to be fully answered in the updated rejections, as advanced above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY M MAGUIRE whose telephone number is (571)272-6039. The examiner can normally be reached Monday to Friday 8:30 to 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Lindsay Maguire
11/29/22
/LINDSAY M MAGUIRE/Primary Examiner, Art Unit 3693